United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 13-3738
     ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellee

                       v.

           Michael Scott Luedtke

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 13-3798
     ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellee

                       v.

              Irah Lee Goodwin

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 14-1031
     ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellee
                                            v.

                              Edward McCabe Robinson

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                   ____________

                             Submitted: October 8, 2014
                              Filed: November 17, 2014
                                   ____________

Before MURPHY, SMITH, and GRUENDER, Circuit Judges.
                           ____________

MURPHY, Circuit Judge.

       While detained on federal felony charges, appellants Michael Luedtke, Irah
Goodwin, and Edward Robinson assaulted two state correctional officers at
Sherburne County Jail, a Minnesota facility which had a contract with the United
States Marshals Service. The three federal inmates pled guilty and were convicted
of assaulting "persons assisting federal officers" under 18 U.S.C. § 111. Appellants
assert that federal jurisdiction is lacking because the state correctional officers they
attacked were not assisting any federal officers at the time. Robinson also alleges
procedural error at sentencing. We affirm.

       Appellants were federal detainees held at the Sherburne County Jail under an
intergovernmental service agreement with the United States Marshals. The Marshals
paid the state facility to house and supervise federal inmates provided that the jail met
certain minimum federal standards. Luedtke was in federal custody following a


                                           -2-
robbery conviction, and Goodwin and Robinson were in federal pretrial detention.
While held in the jail, appellants attacked state correctional officers Jesse Kipka and
Jesse Overlie. They were subsequently charged and convicted under 18 U.S.C. § 111.

       Section 111 prohibits assault on certain categories of persons designated in 18
U.S.C. § 1114. They include "any person assisting [a federal] officer or employee"
while "such officer or employee is engaged in or on account of the performance of
official duties." 18 U.S.C. § 1114. Appellants moved to dismiss the indictment for
lack of federal jurisdiction, arguing that the state guards they attacked were not
assisting federal officers because the Sherburne jail did not employ any federal
personnel. The federal district court1 denied their motion to dismiss, and appellants
pled guilty. They now appeal the denial of their motion to dismiss. Robinson also
argues for the first time on appeal that the federal district court committed procedural
error at sentencing by failing to consider his "history and characteristics" under 18
U.S.C. § 3553(a).

        We review de novo the "threshold legal question" of whether a state employee
qualifies as a person assisting a federal officer under 18 U.S.C. § 111. See United
States v. Roy, 408 F.3d 484, 491 (8th Cir. 2005). Congress passed § 111"to protect
both federal officers and federal functions." United States v. Feola, 420 U.S. 671,
679 (1975). Some federal courts have cited Feola in holding that § 111 also applies
to state officers who are performing federal functions under a contract, whether or not
federal personnel are present. See United States v. Jacquez-Beltran, 326 F.3d 661,
663 n.5 (5th Cir. 2003) (per curiam) (collecting cases). We adopted this approach in
Roy, holding that § 111 applied to a state officer who was performing tribal law
enforcement duties under a federal contract. 408 F.3d at 491. There, we concluded
that § 111 applied to the state officer regardless of whether he was acting in the


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -3-
presence of federal personnel because the officer was "performing a federal function."
Id.

       Here, under the Sherburne County Jail's intergovernmental service agreement
with the United States Marshals, Officers Kipka and Overlie were performing a
federal function based on a contract with a federal agency. The service agreement
stated that the Marshals had transferred responsibility for housing and supervising
federal prisoners to the Sherburne jail. Under this contract, the two state guards were
"serving precisely the same federal interest that a marshal would serve while
maintaining custody of a federal prisoner." United States v. Murphy, 35 F.3d 143,
147 (4th Cir. 1994). The absence of federal personnel at the Sherburne jail does not
eliminate the protection that § 111 provides for state officers "furnish[ing] services
to the Marshals under contract." See United States v. Matthews, 106 F.3d 1092, 1096
(2d Cir. 1997). Since Officers Kipka and Overlie were performing a federal function
under contract, they qualify as persons assisting federal officers under § 111. We
thus conclude that the district court properly denied appellants' motion to dismiss.

       Robinson also argues that the district court committed procedural error at
sentencing by failing to consider evidence regarding his "history and characteristics"
under 18 U.S.C. § 3553(a). We review for plain error because Robinson "failed to
object to this alleged procedural error before the district court." United States v.
Horton, 756 F.3d 569, 580 (8th Cir. 2014). To succeed on this claim Robinson must
show that "there was an error, the error is clear or obvious under current law, the error
affected the party's substantial rights, and the error seriously affects the fairness,
integrity, or public reputation of judicial proceedings." Id.

       According to Robinson, the district court failed to consider his difficult
childhood and his mistreatment by other prisoners as parts of his history and
characteristics under § 3553(a). The record taken as a whole shows however that the
district court adequately considered Robinson's history and characteristics. The court

                                          -4-
reviewed the information contained in Robinson's presentence report and heard
extensive argument from Robinson's attorney, thus indicating that the court "was
aware of the § 3553(a) factors and adequately considered them in selecting an
appropriate sentence." United States v. Gray, 533 F.3d 942, 945–46 (8th Cir. 2008).

       Furthermore, Robinson cannot show that the alleged error affected his
substantial rights. In the sentencing context, "an error affects a defendant's
substantial rights [if it] is prejudicial, and an error is prejudicial only if the defendant
proves a reasonable probability that he would have received a lighter sentence but for
the error." Horton, 756 F.3d at 580 (internal quotation marks omitted). The district
court sentenced Robinson to a guideline sentence of 164 months, 82 months to run
concurrently with another sentence. Robinson received a sentence lower than those
imposed on the other two federal inmates involved in the assault, and his term of
imprisonment was only 13 months higher than his request. Given Robinson's
criminal record and the seriousness of his assault on the two state correctional
officers, he has failed to establish "a reasonable probability that he would have
received a lighter sentence" if the district court had considered the mitigating
evidence that Robinson alleges it ignored. Id.

       For these reasons we affirm the judgment of the district court.
                       ______________________________




                                            -5-